Citation Nr: 0527998	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.  

2.  Entitlement to the assignment of a higher initial 
disability rating for service-connected right wrist strain, 
currently rated as noncompensably disabling.

3.  Entitlement to the assignment of a higher initial 
disability rating for service-connected post-traumatic 
headaches, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from August 1997 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision rendered 
by the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, rendered the following determinations:  Denied service 
connection for left wrist disability; granted service 
connection for a right wrist strain, assigning a 
noncompensable disability rating therefor; and granted 
service connection for post-traumatic headaches, assigning a 
noncompensable disability rating therefor.  These issues were 
previously before the Board in February 2004, at which time 
the Board remanded such issues to the Agency of Original 
Jurisdiction for further development.  The Appeal is again 
before the Board for appellate review.  

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a December 2002 hearing held in 
Honolulu, Hawaii.  A transcript of the hearing is associated 
with the claims file.  

The Board also notes that two VA neurology examination 
reports, dated in March 2004 and January 2005, raise the 
issue of entitlement to service connection for thoracic 
outlet syndrome.  However, this issue has not been 
adjudicated by the RO.  Therefore, the issue of entitlement 
to service connection for thoracic outlet syndrome is hereby 
referred back to the RO for appropriate action.



FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently suffers from a left wrist disability.  

2.  The veteran's service-connected right wrist strain is not 
shown to be productive of less than 15 degrees of 
dorsiflexion palmer flexion limited in line with forearm.

3.  The veteran sustained a brain concussion in service; 
however, her service-connected post-traumatic headaches are 
not shown to be productive of prostrating attacks averaging 
one in two months over the last several months.


CONCLUSIONS OF LAW

1.  Service connection for a left wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The schedular criteria for a compensable disability 
rating for service-connected right wrist strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 
(2004).

3.  The schedular criteria for a 10 percent disability rating 
for service-connected post-traumatic headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.124, Diagnostic Code 8045, 4.124a, Diagnostic Code 8100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

By a rating decision dated in March 2001, the RO denied the 
veteran's claim for service connection for a left wrist 
disability, but awarded service connection for right wrist 
strain and post-traumatic headaches, assigning noncompensable 
disability ratings to each, effective June 24, 2000. 

A review of the service medical records (SMRs) reveal that 
the veteran fell in March 1998, sustaining a brain 
concussion.  Initially, the veteran could not talk after 
regaining consciousness.  A September 1998 clinical record 
states that the veteran related a 6-month history of numbness 
in right hand, but that there was no history of left hand 
symptoms.  A January 1999 clinical record indicates that the 
veteran was seen for bilateral wrist pain; the assessment was 
probable carpal tunnel syndrome.  A follow-up January 1999 
clinical record shows that the veteran reported a history of 
numbness and tingling in both hands since February 1998; 
Phalen's test in both hands were positive.  A February 1999 
electromyograph/nerve conduction study report was within 
normal limits for both wrists.  In a March 1999 clinical 
record following-up on earlier visits, the veteran complained 
of symptoms affecting the right hand; the impression was no 
evidence of carpal tunnel syndrome.  While the SMRs show that 
the veteran sustained trauma from a blow to the head in a 
fall in March 1998 and trauma to the back in another fall in 
March 1999, these records do not suggest that the veteran 
hurt her left wrist in either of these falls. 

Turning to the post-service medical records, a March 2001 VA 
joints examination report notes the veteran's complaints of 
left wrist pain, but notes that there is not enough clinical 
evidence to make a diagnosis.  In regard to the right wrist, 
physical examination revealed that the right grip was 
slightly weak.  Range of motion of the right wrist was as 
follows:  dorsiflexion from 0 to 54 degrees; palmer flexion 
from 0 to 40 degrees; radial deviation from 0 to 12 degrees; 
and ulnar deviation from 0 to 40 degrees.  The diagnosis was 
right wrist pain.  A contemporaneous radiology report of both 
wrists found no evidence of fracture, dislocation, 
degenerative joint disease, or significant abnormality.

A March 2001 VA neurological report states that the veteran 
reports having right-sided headaches 4 or 5 times a week.  
There was tenderness detected in the right frontal region.  

A December 2001 VA neurology clinical record primarily 
addressed the status of the veteran's post-traumatic 
headaches, although it was also noted on examination that the 
veteran's right hand grip was weak compared to the left.  The 
assessment was post-traumatic headaches, unilateral, on the 
right side.  The headaches occur once a week or once every 
two weeks, but are not prostrating. 

A January 2002 VA orthopedic examination report notes that 
the veteran's claims file was reviewed and recounts the 
veteran's complaints concerning her wrists, although the 
examination report focused on the right wrist.  Examination 
of the right wrist revealed full range of motion, no pain on 
motion, and no swelling or instability.  The examiner opined 
that there was no objective evidence of injury or disability 
affecting the right wrist.

A March 2002 VA neurology clinical report shows that the 
veteran was seen for headaches.  The veteran reported that 
her headaches had gotten better since her last visit, coming 
less frequently, at 3 a week, and are less severe (only 2 out 
of every 10 headaches were reported as severe).  The 
headaches were no longer associated with nausea and there was 
less photophobia.  Tenderness of the right forehead was 
noted.  The assessment was post-traumatic atypical migraines.

A March 2004 VA orthopedic examination report evaluating of 
the veteran's left wrist claim detailed the veteran's account 
of injuring her left wrist in 1998 when she fell down a 
stairwell in service.  The veteran reported that she did not 
receive treatment for her left wrist nor were x-rays taken at 
the time of the fall in service, but she stated that her left 
wrist has been bothering her ever since.  The examiner also 
reported the veteran denied that she ever suffered any 
"acute injuries" to the left wrist in service, although she 
stated there was a lot of "wear and tear" minor injuries.  
Examination of the left wrist revealed no objective evidence 
of pathology.  It was noted that contemporaneous x-rays of 
the left wrist were reviewed and were normal.  The examiner 
opined that there were no objective or radiographic signs of 
disability in the left wrist and there was no service-
connected disability in the left wrist. 

A March 2004 VA neurological examination report included a 
review of the veteran's complaints and reported history, as 
well as the findings of the prior March 2004 VA orthopedic 
examination report.  The examiner noted that the veteran 
complained primarily of problems in the right wrist.  
Physical examination revealed "positive signs of right 
thoracic outlet syndrome with equivocal problems in the left 
thoracic outlet area.  I did not get positive signs on exam 
for carpal tunnel syndrome . . ."  There was right wrist 
discomfort observed with Phalen's maneuver but Tinel's signs 
are negative bilaterally.  Motor function testing revealed 
relative muscle weakness throughout the entire right upper 
extremity, involving all muscle groups.  Tinel's sign testing 
and hyperabduction maneuver caused some symptomatolgy on the 
left upper extremity generally, but nothing specific to the 
left wrist was noted.  The impression was thoracic outlet 
syndrome on the right and a possibly mild thoracic outlet 
syndrome on the left.  The examiner opined that "[c]arpal 
tunnel syndrome is a common side effect of thoracic outlet 
syndrome and it is possible she also did traumatize her 
carpal tunnels with the injury and then this has been 
exacerbated since then by repetitive usage of her hands."  
The examiner further opined that the veteran has "service 
connection to possibly bilateral carpal tunnel syndrome and a 
definite right thoracic outlet syndrome.  These are accident 
related and were related to that injury and the injury 
occurred in 1998."

An April 2004 VA neurology clinical record notes that the 
veteran complained of headaches once or twice a week, lasting 
for 2 or 3 days at a time.  The assessment was post-traumatic 
atypical migraines.

A September 2004 VA neurology clinical record notes that the 
veteran had marked improvement with her headaches with drug 
therapy.  Headaches occurred once or twice a week, lasting 
for about 3 hours in the morning.  

A January 2005 nerve conduction study of the right upper 
extremity revealed that the right median motor and sensory 
nerves were normal.  Overall impression, despite the normal 
nerve conduction test, was that of carpal tunnel syndrome.

A January 2005 VA neurological examination report, which was 
prepared by the same examiner for the March 2004 VA 
neurological examination report, again attributed the 
veterans symptoms, at least in regard to the right upper 
extremity, to thoracic outlet syndrome.  Physical examination 
revealed the right hand grip to be slightly weaker than the 
left.   Physical examination and testing of the left upper 
extremity produced some symptoms, but nothing specifically 
affecting the left wrist.  In regard to the veteran's 
headaches, the examiner noted that they were getting better 
prior to discontinuation of physical therapy for thoracic 
outlet syndrome.  The impression was "right thoracic outlet 
syndrome as she had last time I saw her."  The examiner also 
stated that the veteran "does not have true carpal tunnel 
syndrome."  No symptoms or diagnosis concerning the left 
wrist were discussed in this report.  

In a January 2005 addendum to this report, the examiner 
addressed whether he could rate the veteran's service-
connected right wrist disability in connection with the 
rating schedule for neurological diseases under 38 C.F.R. 
§ 4.124a, as requested by the Board in the February 2004 
remand.  The examiner stated that the veteran 

does not have a ratable disability and none of the 
conditions in that form apply to her condition of 
thoracic outlet syndrome, it is not listed at all 
in the any of those as a possibility because this 
is a condition in between neurology, vascular 
surgery and orthopedics, but it is not relevant to 
her condition. 

A February 2005 VA neurology clinical report states the 
following assessment:  "Migraines have resolved with 
changing diet, exercise, and reduced stress level."

A May 2005 VA neurology clinical report states that there had 
been great improvement concerning the veteran's headaches due 
to improvement in diet; use of medication was being aborted.

The transcript of the veteran's December 2002 Board hearing 
at the RO was reviewed.  The veteran testified that her 
claimed left wrist disability resulted from repetitive use 
during service, such as typing, painting, sweeping, and 
maintaining the deck of the vessels she was assigned to.  The 
veteran did not provide testimony that her left wrist 
disability was incurred, even in part, from trauma sustained 
during her falls in March 1998 or March 1999.  In regard to 
the headaches, the veteran testified that they occur 2 to 3 
times a week, lasting hours, or even days.

II.  Service Connection for Left Wrist Disability

The veteran contends that she currently suffers from a left 
wrist disability as the result of injuries sustained during 
active military service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order for the veteran to be awarded service connection, it 
must first be shown that she currently suffers from a left 
wrist disability that is related to service.  The Board notes 
that the SMRs show that the veteran complained of problems 
with both her wrists going back to February 1998, which are 
prior to the falls she sustained in March 1998 and March 
1999.  The veteran underwent an electromyograph/nerve 
conduction study in February 1999, but it was normal.  The 
veteran was not diagnosed with a left wrist disability in 
service.  

Similarly, the post-service medical records fail to show any 
diagnosis of a left wrist disability.  Indeed, a March 2004 
VA orthopedic examination report specifically concluded that 
the veteran has no left wrist disability.  While the March 
2004 VA neurological examination report described some 
symptomatology affecting the left upper extremity due to 
thoracic outlet syndrome, there were no symptoms specific to 
the left wrist described, nor was a left wrist disability 
diagnosed.  The Board notes that a claim for service 
connection for thoracic outlet syndrome has not been 
developed and is not properly before the Board.  While it 
appears that thoracic outlet syndrome may manifest itself by 
symptoms in the left wrist, such a disability is apparently 
not actually a disability of, or emanating from, the left 
wrist.  As is explained by the VA neurologist, thoracic 
outlet syndrome may be responsible for a wide range of 
symptoms affecting other parts of the body.  (As is noted in 
the introduction section of this decision, the issue of 
service connection for thoracic outlet syndrome has been 
referred to the RO for appropriate action).  In any case, the 
subsequent January 2005 VA neurological examination report, 
prepared by the same neurologist, only diagnosed the veteran 
with right thoracic outlet syndrome; there was no mention of 
left thoracic outlet syndrome or a diagnosed left wrist 
disability.  

Upon review of all of the medical evidence, the veteran's 
testimony and written statements, and the applicable laws and 
regulations, the Board finds that service connection for a 
left wrist disability is not warranted.  At present, there is 
no objective medical evidence to show that the veteran 
currently suffers from a left wrist disability.  While the 
veteran complains of left wrist pain and is competent to 
report such symptoms, she is not a medical expert and 
therefore is not competent to render a medical diagnosis.  
Questions requiring such diagnostic skills must be addressed 
by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Assuming arguendo that the veteran injured her left 
wrist in service, in order to be awarded service connection, 
it must be shown through medical evidence that she currently 
suffers from a disability of the left wrist.  As there is no 
medical evidence showing that the veteran currently suffers 
from a left wrist disability, her claim of entitlement to 
service connection for a left wrist disability must be 
denied.  Therefore, The Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a left wrist disability.

III.  Higher Rating Claims for Right Wrist Strain and 
Headaches

The veteran contends that the severity of her service-
connected right wrist strain and post-traumatic headaches are 
greater than the assigned disability rating reflects.  Both 
disabilities are currently rated as noncompensably disabling.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to these 
claims the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  These claims were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating.  Thus, the Board 
characterized the rating issues on appeal as claims for 
higher initial ratings.  Consideration must be given to 
whether a higher rating is warranted for any period of time 
from the effective date of the award - a practice know as 
"staged ratings."  Fenderson, supra.  Under the 
circumstances of this case, the Board must evaluate the 
veteran's service-connected right wrist strain and post-
traumatic headaches claims from the date they became 
effective. 

III-A.  Higher Rating for Right Wrist Strain

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  In addition, as the 
veteran's left wrist disability also includes traumatic 
arthritis, 38 C.F.R. § 4.59 was also considered. 

The veteran's disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, which provides for rating disabilities 
affecting limitation of motion of the wrist, major extremity, 
as follows:  a maximum 10 percent rating is assigned for 
dorsiflexion less that 15 degrees; or a maximum 10 percent 
rating is for palmar flexion in line with forearm.   

In this case, the medical evidence shows that the limitation 
of motion of the veteran's right wrist is noncompensable, 
because dorsiflexion is not less than 15 degrees, and palmar 
flexion is not limited to being in line with the forearm.  
Certainly, the range of motion measurements of record show 
some limitation of motion compared to what is shown as normal 
at 38 C.F.R. § 4.71, Plate I.  However, when applying the 
schedular criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5215, the medical evidence of record simply does not 
support the assignment of the maximum 10 percent rating for 
the veteran's service-connected right wrist strain.  

The Board has taken into the consideration functional loss as 
may be due to the objective evidence of pain on motion, 
fatigue, lack of endurance, and weakness, as required by 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the Board finds that these symptoms are 
encompassed by the noncompensable rating assigned, as such 
symptoms do not cause additional disability than is already 
accounted for in the assigned rating.  

To the extent that the veteran has any neurological symptoms 
involving the right wrist, the medical evidence indicates 
that such symptoms are not related to the veteran's service-
connected right wrist strain.  Indeed, the VA neurologist 
following the veteran's condition has indicated that the 
veteran has thoracic outlet syndrome affecting the entire 
right upper extremity, as a result of trauma sustained in 
service.  The VA neurologist's most recent examination report 
discounted the notion that the veteran has carpal tunnel 
syndrome, and the medical evidence of records supports this 
finding.  As stated in the introduction section of this 
decision, the issue of entitlement to service connection for 
thoracic outlet syndrome has been referred to the RO for 
appropriate action.

Therefore, in view of the foregoing, the preponderance of the 
evidence is against the veteran's claim of entitlement to the 
assignment of higher rating for service-connected right wrist 
disability.

III-B.  Higher Rating for Post-Traumatic Headaches

The veteran's disability has been rated by the RO under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides the 
guidelines for rating migraine headaches.  Under this 
regulation, the maximum disability rating is 50 percent, 
which is for application when the headaches are manifested by 
very frequent completely prostrating and prolonged attacks of 
headaches productive of severe economic inadaptability.  A 30 
percent disability rating is for application when the 
headaches are accompanied by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 10 percent disability rating is for 
application when the headaches are accompanied by 
characteristic prostrating attacks averaging once in two 
months over the last several months. 

After review of the evidence of record in conjunction with 
the applicable laws and regulations, the Board finds that, in 
the first instance, the veteran should be rated under 
38 C.F.R. § 4.124, Diagnostic Code 8045, which sets forth the 
criteria for rating brain diseases to due trauma.  Under this 
regulation, purely subjective complaints such as headache 
will be rated as 10 percent disabling and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  

It appears that the veteran has been service-connected for 
post-traumatic headaches based on the fact that she has had 
headaches ever since sustaining a brain concussion in 
service.  By resolving all reasonable doubt in favor of the 
veteran pursuant to 38 U.S.C.A. § 5107(b), the Board finds 
that a 10 percent disability rating for headaches due to 
brain trauma is warranted under Diagnostic Code 8045.  A 
disability rating in excess of 10 percent is not warranted 
under these diagnostic criteria because there is no evidence 
showing that the veteran suffers from multi-infarct dementia.

The Board has considered whether the veteran may be entitled 
to a higher disability rating under Diagnostic Code 8100.  
However, while the medical evidence does show continuing 
treatment for headaches, which appear to occur regularly, the 
treating health care professionals have specifically stated 
that the headaches are not prostrating.  Moreover, the 
medical records show that her headaches have been improving 
over time, becoming less frequent and less severe.  As the 
medical evidence shows that the veteran does not suffer from 
any prostrating headaches, a compensable rating under 
Diagnostic Code 8100 is not warranted.  

III-C.  Extra-schedular Consideration

Consideration has also been given to providing the veteran a 
higher ratings for her service-connected right wrist strain 
and post-traumatic headaches on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1) (2004).  The Board emphasizes 
that the Schedule for Rating Disabilities is based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  As the evidence of record does not document 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.

IV.  VCAA Compliance

In reaching this decision, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, VA satisfied its duty to 
notify by means of two letters from the agency of original 
jurisdiction (AOJ) to the appellant, dated in November 2000 
and January 2001, which were issued prior to the initial AOJ 
decision.  The letters informed the appellant of what 
evidence was required to substantiate her claims and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.

It is also noted that in this case, the Board rendered a 
decision in February 2004 remanding the issues on appeal to 
the AOJ for additional development.  VA satisfied its duty to 
notify under the VCAA in compliance with the Board Remand, by 
means of a letter dated in February 2004 from the AOJ to the 
appellant.  The letter was mailed to the veteran prior to the 
March 2005 Supplemental Statement of the Case (SSOC) denying 
the veteran's claims.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Subsequent to the letter, the veteran underwent several VA 
examinations for evaluation of her claims, and regularly 
visited VA clinics for treatment.  These records were entered 
into the claims file and addressed the development requested 
by the Board in its February 2004 remand.  

The Board finds that the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  


ORDER

Service connection for a left wrist disability is denied.

The assignment of a higher rating for service-connected right 
wrist disability, currently rated as noncompensably 
disabling, is denied.

The assignment of a 10 percent disability rating for post-
traumatic headaches is granted.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


